Case: 15-14000   Date Filed: 07/18/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14000
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:14-cr-00029-RBD-DAB-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

HAROLD DIDIER LOAIZA-QUINTANA, a.k.a. Tomas, a.k.a. Willie, a.k.a.
Doctor,

                                                        Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 18, 2016)



Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 15-14000       Date Filed: 07/18/2016        Page: 2 of 4


       Harold Loaiza-Quintana appeals his conviction and sentence for conspiracy

to possess heroin with intent to distribute, in violation of 21 U.S.C. § 846, to which

he pled guilty in a written plea agreement. Loaiza contends the Government

breached the plea agreement by failing to inform the district court of the nature and

extent of Loaiza’s cooperation with law enforcement. After review, 1 we affirm.

       At Loaiza’s sentencing hearing, counsel for Loaiza discussed at length

Loaiza’s objection to the imposition of a two-level enhancement under U.S.S.G.

§ 3B1.1(c) for being a leader of the conspiracy. During this discussion, counsel for

Loaiza and later the Government mentioned Loaiza’s two lengthy proffers in

cooperation with law enforcement. Although the Government conceded Loaiza’s

cooperation, the Government did not elaborate. After hearing from both Loaiza

and the Government, the district court overruled Loaiza’s objection to the § 3B1.1

enhancement and calculated Loaiza’s guideline range at 135 to 169 months.

Because of the § 3B1.1 enhancement, Loaiza was ineligible for safety valve relief

under 18 U.S.C. § 3553(f) and thus subject to a mandatory minimum sentence of

120 months. The district court ultimately varied downward from the guideline

range and sentenced Loaiza to 125 months’ imprisonment.


       1
         We review de novo whether the Government breached a plea agreement. United States
v. Copeland, 381 F.3d 1101, 1104 (11th Cir. 2004). Issues not raised before the district court,
however, are reviewed for plain error. United States v. Raad, 406 F.3d 1322, 1323 (11th Cir.
2005). To establish plain error, the defendant must show (1) an error, (2) that is plain or obvious,
(3) affecting his substantial rights in that it was prejudicial and not harmless, and (4) that
seriously affects the fairness, integrity, or public reputation of the judicial proceedings. Id.
                                                 2
               Case: 15-14000     Date Filed: 07/18/2016    Page: 3 of 4


      At no point during the sentencing hearing did Loaiza object to the

Government’s failure to inform the district court of Loaiza’s cooperation with law

enforcement. Rather, in arguing that he was not a leader of the conspiracy, Loaiza

relied upon information that he had proffered to the Government and suggested

that the Government could have or should have identified that information as

evidence tending to disprove that Loaiza was a leader. At the conclusion of the

sentencing hearing, Loaiza’s counsel noted “for purposes of the record in the

possibility that there should be an issue on appeal as to breach of the plea

agreement by the Government.” This allusion to the possibility of appeal did not

give the district court the opportunity to address the merits of the argument Loaiza

now makes on appeal. Therefore, we review for plain error the Government’s

alleged breach of the plea agreement. See United States v. Straub, 508 F.3d 1003,

1011 (11th Cir. 2007) (“To preserve an issue for appeal, one must raise an

objection that is sufficient to apprise the trial court and the opposing party of the

particular grounds upon which appellate relief will later be sought.” (quotation

marks omitted)).

      In the context of an alleged breach of a plea agreement, the question of

prejudice is not whether the defendant would have entered into the plea had he

known of the future breach but rather whether his sentence was affected by the

Government’s breach. See Puckett v. United States, 556 U.S. 129, 142 n.4, 129 S.


                                           3
               Case: 15-14000      Date Filed: 07/18/2016   Page: 4 of 4


Ct. 1423, 1433 n.4 (2009) (“When the rights acquired by the defendant relate to

sentencing, the outcome he must show to have been affected is his sentence.”

(quotation marks omitted)). Thus, to prevail, Loaiza must show a reasonable

probability that his sentence would have been different absent the breach. See

United States v. Rodriguez, 398 F.3d 1291, 1299 (11th Cir. 2005).

      Assuming that the Government breached the plea agreement by

insufficiently informing the district court of the nature and extent of Loaiza’s

cooperation with law enforcement, Loaiza cannot show that the Government’s

breach affected Loaiza’s substantial rights. Although perhaps unaware of the

nature and extent of Loaiza’s cooperation, the district court knew Loaiza

cooperated with law enforcement and credited Loaiza with both an acceptance-of-

responsibility reduction and a downward variance to a sentence just five months

longer than the mandatory minimum. Other than conjecture, Loaiza offers no

grounds to support a reasonable probability that the district court would have given

Loaiza an even larger downward variance. See Rodriguez, 398 F.3d at 1301

(“[W]here the effect of an error on the result in the district court is uncertain or

indeterminate . . . the appellant . . . has not met his burden of showing that his

substantial rights have been affected.”). Therefore, Loaiza has failed to meet his

burden under plain error review.

      AFFIRMED.


                                           4